Citation Nr: 1132898	
Decision Date: 09/07/11    Archive Date: 09/15/11

DOCKET NO.  08-08 796	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for tinnitus. 

2.  Entitlement to service connection for bilateral hearing loss. 

3.  Entitlement to service connection for peripheral neuropathy of the left lower extremity.

4.  Entitlement to service connection for a left knee disorder.

5.  Entitlement to service connection for an acquired psychiatric disorder, including posttrautmatic stress disorder (PTSD) and depressive disorder. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans

ATTORNEY FOR THE BOARD

Donna D. Ebaugh, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1964 to June 1967. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee. 

The United States Court of Appeals for Veterans Claims (Court) has held that claims for service connection for PTSD encompass claims for service connection for all psychiatric disabilities.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Thus, the Board has redefined the issue on appeal, as is listed on the title page of this decision.  

The issues of entitlement to service connection for a left knee disorder as well as an acquired psychiatric disorder, including PTSD and depressive disorder, is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  A current bilateral hearing loss disability for VA compensation purposes is not shown.

2.  There are no current residuals of tinnitus. 

3.  Evidence of record does not demonstrate a current diagnosis of peripheral neuropathy of the left lower extremity.

CONCLUSIONS OF LAW

 1.  A bilateral hearing loss disorder was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 5103(a), 5103A (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.385 (2010).

2.  Tinnitus was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 5103(a), 5103A (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2010).

3.  A left lower extremity disorder, claimed as peripheral neuropathy of the left lower extremity, was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 5103(a), 5103A (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all five elements of a service connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

In the present case, a letter satisfying the notice requirements under 38 C.F.R. § 3.159(b)(1) was sent to the Veteran in January 2007, prior to the initial RO decision that is the subject of this appeal.  The letter informed him of what evidence was required to substantiate the claim and of his and VA's respective duties for obtaining evidence.  Further, the letter also advised the Veteran as to how VA assigns disability ratings and effective dates as per Dingess.  

Next, VA has a duty to assist a Veteran in the development of the claim.  This duty includes assisting him in the procurement of service treatment records and other pertinent records, and providing an examination when necessary.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2010). 

In compliance with its duty to assist, the RO associated the Veteran's service treatment records, private treatment records, and VA outpatient treatment records with the claims file.  Neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.    

The Board acknowledges that the Veteran did not undergo a VA examination for his left lower extremity, hearing loss, or tinnitus disorders.  In determining whether a medical examination be provided or medical opinion obtained, there are four factors to consider: (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing an in-service event, injury, or disease, or manifestations during the presumptive period; (3) an indication that the disability or symptoms may be associated with service; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  

With respect to the third factor, the types of evidence that "indicate" that a current disorder "may be associated" with service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

The Board finds that VA examinations for his claimed disorders are not warranted.  Given the absence of current diagnoses of a left lower extremity, hearing loss, or tinnitus disorders, a remand for a VA examinations related to these claims would unduly delay resolution.  As explained below, his statements as to current diagnosis and continuity of symptomatology regarding his claimed disorders are found to lack credibility given the lack of complaints of symptomatology since service separation.  In addition, the Board finds that the medical evidence of record is sufficient to make decisions on the claims.  Thus, remand for VA examinations is not warranted.

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

Based on the foregoing, the Board finds that no additional assistance is required to fulfill VA's duty to assist.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

Laws and Regulations

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2002).  If a chronic disease is shown in service, subsequent manifestations of the same chronic disease at any later date, however remote, may be service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b) (2010).  However, continuity of symptoms is required where a condition in service is noted but is not, in fact, chronic or where a diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b) (2010).

Service connection may also be granted on a presumptive basis for certain chronic disabilities, including sensorineural hearing loss, when such are manifested to a compensable degree within the initial post-service year.  See 38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309(a) (2010).

Further, certain chronic diseases, including arthritis and other organic diseases of the nervous system, may be presumed to have been incurred or aggravated during service if they become disabling to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309 (2010).

Generally, the evidence must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004) (citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); Caluza v. Brown, 7 Vet. App. 498, 505 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table)).

The Board must determine whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either case, or whether the preponderance of the evidence is against the claim, in which case, service connection must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service connection may only be granted for a current disability; when a claimed condition is not shown, there may be no grant of service connection.  See 38 U.S.C.A. § 1110 (West 2002); Rabideau v. Derwinski, 2 Vet. App. 141 (1992) (Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability).  "In the absence of proof of a present disability there can be no valid claim."  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  
   
Factual Background and Analysis

I.  Hearing Loss and Tinnitus

Regarding the Veteran's claim for service connection of hearing loss, 38 C.F.R. § 3.385 defines impaired hearing as a disability for VA purposes when the hearing thresholds for any of the frequencies of 500, 1000, 2000, 3000, and 4000 Hertz are 40 decibels or more; the thresholds for at least three of these frequencies are 26 decibels; or speech recognition scores using the Maryland CNC Test are less than 94 percent.

The Board points out, however, that the absence of in-service evidence of hearing loss is not fatal to a claim for service connection.  Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing loss disability (i.e., one meeting the requirements of 38 C.F.R. § 3.385, as noted above) and a medically sound basis for attributing such disability to service may serve as a basis for a grant of service connection for hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 159 (1993).

To establish service connection for tinnitus, the Veteran is not obliged to show that his hearing loss or tinnitus was present during active military service.  However, if there is insufficient evidence to establish that a claimed chronic disability was present during service, the evidence must establish a nexus between his current disability and his in-service exposure to loud noise.  Godfrey v. Derwinski, 2 Vet. App. 352 (1992).

In this case, the Veteran asserts that he has bilateral hearing loss and tinnitus, which began during active service while serving as a tractor-scraper operator.  Service personnel records also indicate that he qualified on the M-14 rifle.  Further, a statement related to another claim on appeal indicates that someone discharged a weapon near his head and that he experienced hearing loss for a period of a week following the weapon discharge.  No complaints of hearing loss or excessive noise exposure were recorded in service treatment records.  Regardless of whether acoustic trauma or noise exposure occurred in service, the Board finds that his claims fail because current disorders are not shown for VA purposes.  In reaching its conclusion, the Board has carefully reviewed the evidence of record in light of the Veteran's contentions and the applicable law.

The Veteran has not undergone a VA examination related to hearing loss or tinnitus, nor do private treatment records or VA outpatient treatment records include results from hearing evaluations.  The record is completely devoid of diagnoses of hearing loss or tinnitus.  In fact, a May 2006 private treatment record by his primary care physician indicates that he denied hearing difficulties, hearing loss, sensitivity to loud noises, tinnitus, or vertigo.  Further, an April 2007 private treatment record by the same primary care physician indicated grossly normal hearing.  In addition, VA outpatient treatment records do not indicate any complaints, findings, or diagnoses of hearing loss or tinnitus.  
 
The Board has considered the Veteran's statements that he currently experiences hearing loss and tinnitus.  The Board must analyze the credibility and probative value of the evidence, account for the evidence that it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir.1996) (table); Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  

The Federal Circuit has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (quoting Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007)).

The Board observes that decreased hearing and tinnitus are subjective and the types of conditions to which lay testimony is competent to diagnose.  Charles v. Principi, 16 Vet. App. 370, 374 (2002) (finding the veteran competent to testify to symptomatology capable of lay observation); Layno v. Brown, 6 Vet. App. 465, 469 (1994) (noting competent lay evidence requires facts perceived through the use of the five senses).  

However, the Board finds his statements concerning the existence of present bilateral hearing loss and tinnitus disabilities to lack credibility and be without probative value, as they are inconsistent with probative and objective medical evidence of record which has not shown that any current bilateral hearing loss or tinnitus.  In fact, the Board finds the Veteran's statements to his private physician in May 2006, wherein he denied any symptoms of hearing loss or tinnitus, more probative than his statements in conjunction with the claims for benefits.  See Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive proper care).   

In this case, the objective medical evidence is simply against the finding that the Veteran's hearing loss rises to the level that allows for compensation under the governing law and regulation.  Further, there is no evidence of a diagnosis of tinnitus and the Board finds the Veteran's claims of continuity of tinnitus symptomatology are not credible given his specific denial of tinnitus and other hearing difficulties in May 2006.  

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  See Degmetich v. Brown, 104 F. 3d 1328 (1997) (holding that the VA's and the Court's interpretation of sections 1110 and 1131 of the statute as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary and therefore the decision based on that interpretation must be affirmed); see also Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998).

The requirement that a current disability be present is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim, even if the disability resolves prior to the adjudication of the claim.  See McClain v. Nicholson, 21 Vet. App. 319 (2007).  Here, the claims were filed in December 2006; clinical diagnoses of hearing loss and tinnitus were not of record at that time nor at any time subsequently since the claims have been pending.  Indeed, the term "disability" means impairment in earning capacity resulting from diseases and injuries and their residual conditions.  38 C.F.R. § 4.1 (2010).  See also Hunt v. Derwinski, 1 Vet. App. 292, 296 (1991).  A symptom, without a diagnosed or identifiable underlying malady or condition, does not, in and of itself, constitute a "disability" for which service connection may be granted.  See Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).  

Based on the foregoing, the Board finds that the criteria for entitlement to service connection for the claimed bilateral hearing loss and tinnitus disorders has not been established, either through medical evidence or through the Veteran's lay statements.  The claims for entitlement to service connection for bilateral hearing loss and tinnitus must therefore be denied.  In arriving at the decision to deny the claims, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against these claims, that doctrine is not applicable.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  

II.  Peripheral Neuropathy of the Left Lower Extremity

Service treatment records are silent as to left lower extremity symptomatology or treatment.  Moreover, the Veteran's separation examination revealed normal lower extremities.  Thus, the Board finds that the service records do not show chronic residuals associated with the left lower extremity complaints during active service or at the time of discharge. 

Post-service VA treatment records do not indicate any complaints regarding left lower extremity neuropathy.  However, VA treatment records do indicate objective evidence of treatment for left calf tenderness in October 2004 and left lower extremity edema beginning in August 2006.  These complaints were associated with left foot disorders which are not currently on appeal.  

Additionally, a June 2007 VA treatment record indicates complaints of weakness in the legs.  The plan at the time indicated a lumbar spine X-ray but it does not appear that the Veteran underwent the lumbar spine X-ray.  A review of the record reveals that VA treatment records, including diagnostic studies related to other issues, were provided through September 2008, over a year after the planned lumbar spine X-ray, and there is no evidence that the Veteran underwent such study, nor does the Veteran claim to have undergone such study.  

Moreover, even though the Veteran was treated for swelling, tenderness, and weakness in the left lower extremity, he has not been diagnosed as having a left lower extremity disorder.  In fact, the Veteran underwent a December 2004 VA neurological consultation related to his left upper extremity and did not report left lower extremity concerns.  Additionally, on physical examination, the December 2004 VA neurologist determined that deep tendon reflexes were normal over the lower extremities.  Similarly, a January 2005 VA treatment record regarding neurological complaints in his left upper extremity including a tingling sensation, indicated that he denied symptoms of loss of sensation, tingling, or pain his other extremities.  Based on the foregoing, a current diagnosis has not been shown.  

The Board has also considered the Veteran's statements asserting a diagnosis of left lower extremity peripheral neuropathy.  As noted above, lay testimony can be competent and sufficient to establish a diagnosis of a condition under certain circumstances.  Davidson, 581 F.3d at 1316.  In this case, the Veteran is competent to report symptoms of left lower extremity weakness because this requires only personal knowledge as it comes to him through his senses.  Layno, 6 Vet. App. at 469.  However, he is not competent to diagnose a left lower extremity disorder.  See Jandreau, 492 F.3d at 1377 at n.4.  Because lower extremity neuropathy is not diagnosed by unique and readily identifiable features, it does not involve a simple identification that a layperson is competent to make.  Therefore, the Veteran's unsubstantiated statements regarding the claimed diagnosis of a left lower extremity disorder of peripheral neuropathy are found to lack competency and therefore, credibility and probative value.

As noted above, for entitlement to compensation, the evidence must show the existence of a present disability, and one that has resulted from a disease or injury that occurred in the line of duty.  In the absence of an identified disease or injury, service connection may not be granted.  See Sanchez-Benitez, 259 F.3d 1356 (Fed. Cir. 2001).  At this time, there is no competent evidence that the Veteran has a disease or injury relating to the left lower extremity.  Significantly, pain is not a disability for which service connection may be granted.  While VA outpatient treatment records indicated reports of left lower extremity weakness, no diagnosis regarding left lower extremity neurological symptoms has been assigned, despite an evaluation by a neurologist.  

As noted above, the Board acknowledges that the requirement that a current disability be present is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim, even if the disability resolves prior to the adjudication of the claim.  See McClain v. Nicholson, 21 Vet. App. 319 (2007).  In this case, the claim was filed in December 2006; a clinical diagnosis of a left lower extremity disorder was not of record at that time (resolved or unresolved) nor at any time subsequently since the claim has been pending.  

In light of the above discussion, the Board finds that the criteria for entitlement to service connection for the claimed left lower extremity disorder has not been established, either through medical evidence or through the Veteran's lay statements.  The claim for entitlement to service connection for peripheral neuropathy of the left lower extremity must therefore be denied.  In arriving at the decision to deny the claim, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against this claim, that doctrine is not applicable.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  


ORDER

Service connection for tinnitus is denied. 

Service connection for bilateral hearing loss is denied. 

Service connection for peripheral neuropathy of the left lower extremity is denied.


REMAND

The Board's review of the claims file reveals that further development on the matters of entitlement to service connection for a left knee knee disorder and an acquired psychiatric disorder. 

Regarding the claim for entitlement to service connection for an acquired psychiatric disorder, the Board notes that a recent regulatory change has eliminated the requirement for corroboration of a claimed in-service stressor if it is related to the Veteran's fear of hostile military or terrorist activity.  For purposes of the revised regulation, "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  It is necessary that a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the Veteran's symptoms are related to the claimed stressor, provided that the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service.  75 Fed. Reg. 39843 (July 13, 2010); 38 C.F.R. § 3.304(f)(3) (2010).  

In the present case, although a VA advanced practice nurse diagnosed PTSD in September 2007, November 2007, and September 2008, no VA psychiatrist or psychologist has confirmed the diagnosis.  In a September 2007 VA outpatient treatment record, the Veteran has also been diagnosed with a depressive disorder not otherwise specified and has complained of nightmares, flashbacks, fatigue, getting tearful at times, feeling boxed in, easily angered, and irritable at times.  

Service personnel records show that he was stationed in Vietnam during his period of active duty with the United States Army from June 1964 to June 1967.  His military occupational specialty (MOS) was listed as Construction Machine Operator.

Although a formal finding was made by VA determining that his stressors could not be verified and his service treatment records do not indicate complaints of depression in service, the Board notes that he is competent to report observations of friendly fire involving a bullet going through his cot next to where he was laying; someone discharging a weapon within inches of his head; seeing a soldier's legs crushed during accident while driving in a convoy; and a soldier threatening to shoot anyone who emerged from a tent.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  As the Veteran claims to have experienced depressive symptoms since service, it remains unclear as to whether or not the Veteran's current depression is related to his active service.  Thus, the Board finds that a VA examination is required.  Id., see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The claims file reflects that the Veteran has received VA medical treatment from the VA Medical Center (VAMC) in Murfreesboro, Tennessee; however, as the claims file only includes treatment records from that provider dated up to September 2008 for the claimed left knee and acquired psychiatric disorders, any additional records from that facility should be obtained.  The Board further highlights that a review of the record revealed that the Veteran was scheduled to undergo a VA X-ray related to his left knee complaints, in September 2008.  Unfortunately, the results of that X-ray are not of record.  

The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  The AMC should obtain and associate with the claims file all outstanding VA records.

Accordingly, the case is REMANDED for the following actions:

1. Obtain treatment records from the Murfreesboro VAMC pertaining to the Veteran's claimed left knee and psychiatric disorders for the period from September 2008 to the present, specifically to include a September 2008 VA left knee X-ray report.

2. After all records and/or responses received have been associated with the claims file, the AMC should arrange for the Veteran to undergo a VA psychological examination at an appropriate VA medical facility.  The entire claims file, to include a complete copy of this REMAND, must be made available to the physician designated to examine the Veteran, and the report of the examination should include discussion of the Veteran's documented medical history and assertions.  All necessary tests and studies (to include psychological testing) should be accomplished (with all findings made available to the psychiatrist prior to the completion of his/her report), and all clinical findings should be reported in detail.

Based on a review of the claims folder, examination of the Veteran, and utilizing sound medical principles, the examiner is requested to offer an opinion, with full supporting rationale, as to whether the Veteran has PTSD meeting the criteria of the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994), and, if so, whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran's PTSD is the result of any in-service claimed event discussed below.

In rendering such determination, the examiner is instructed that the Veteran alleged that he was exposed to the following stressors during his period of active service:  observations of friendly fire involving a bullet going through his cot next to where he was laying; someone discharging a weapon within inches of his head; seeing a soldier's legs crushed during accident while driving in a convoy; a soldier threatening to shoot anyone who emerged from a tent; and any other stressors identified by the Veteran and/or the AMC.

The VA examiner should determine whether any stressor claimed by the Veteran is related to his fear of hostile military or terrorist activity.  Thereafter, the VA examiner should confirm whether any of the claimed stressors are adequate to support a diagnosis of PTSD and whether the Veteran's symptoms are related to the claimed stressor(s).  If a diagnosis of PTSD is deemed appropriate, the examiner must identify the specific stressor(s) underlying the diagnosis, and should comment upon the link between the current symptomatology and the Veteran's claimed stressor(s).

For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.

If it is determined that the claimed in-service stressor did not occur or that the Veteran does not suffer from PTSD, the examiner should provide an opinion as to whether it is at least likely as not (a 50 percent or greater probability) that the Veteran's depressive disorder, or any other diagnosed acquired psychiatric disorder, had its onset in service or is otherwise etiologically related to his active service.

Detailed rationale should be provided with all opinions rendered.  If the examiner cannot provide an opinion without resorting to mere speculation, such should be stated with supporting rationale.

3. The Veteran must be given adequate notice of the date and place of any requested examination.  A copy of all notifications, including the address where the notice was sent must be associated with the claims file.  The Veteran is to be advised that failure to report for a scheduled VA examination without good cause shown may have adverse effects on his claim.  38 C.F.R. § 3.655.

4. After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, readjudicate the issues on appeal, with consideration of all evidence obtained since the issuance of the supplemental statement of the case (SSOC) in October 2008.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished an appropriate SSOC and be provided an opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate consideration, as appropriate.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
J. D. DEANE
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


